Exhibit 10.13

6-1162-ELP-0783

United Air Lines, Inc.

P. O. Box 66100

Chicago, IL 60601-0100

 

Subject:    [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Escalation [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Reference:    Purchase Agreement No. 3427 (Purchase
Agreement) between The Boeing Company (Boeing) and United Air Lines, Inc.
(Customer) relating to Model 787-8 aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

1. Definitions.

“[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]” means the written communication provided by
Boeing to Customer in accordance with the requirements of Article 4.1, below.

“Program Aircraft” means each Aircraft specified in Table 1 to the Purchase
Agreement as originally executed, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

“Forecast Escalation Factor” means the escalation factor compounded annually
from July of the Base Year 2008 up to and including the month and year of the
scheduled delivery of each Program Aircraft calculated in accordance with
Supplemental Exhibit AE1 to the Purchase Agreement, but based on the escalation
forecast as described in Article 3, below.

“Actual Escalation Factor” means the escalation factor from July of the Base
Year 2008 up to and including the month and year of the scheduled delivery of
each Program Aircraft calculated pursuant to Supplemental Exhibit AE1 to the
Purchase Agreement.

 

P.A. No. 3427

Escalation Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0783

Page 2

 

2. Applicability.

Notwithstanding any other provision of the Purchase Agreement to the contrary,
the parties agree that the Escalation Adjustment for the Airframe Price and
Optional Features Prices for each Program Aircraft shall be determined in
accordance with this Letter Agreement.

3. Escalation Forecast.

Boeing will release an escalation forecast in February (February Forecast) and
August (August Forecast) of each year in accordance with Supplemental Exhibit
AE1 to the Purchase Agreement. Only one escalation forecast shall be used to
conduct the escalation analysis performed in accordance with Article 4, 5 and 6
below, for a given Program Aircraft. The escalation forecast applicable to a
given Program Aircraft is set forth in Attachment A.

4. Forecast Escalation [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Forecast Escalation [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. Forecast Escalation [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.1.2 provide Customer with the option of [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.1.3 provide Customer the option of [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.1.4 In the event Boeing elects either option 7.1.2 or 7.1.3 and [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

6.2 If Boeing provides Customer the option described in Article 7.1.2 or 7.1.3
above, then Customer shall notify Boeing in writing of its election to exercise
the option contained in Article 7.1.2 or 7.1.3 above [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

P.A. No. 3427

Escalation Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0783

Page 3

 

7. Applicability to Other [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. Assignment.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.

9. Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

 

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date: February 19, 2010 UNITED AIR LINES, INC.

By  

/s/ Kathryn A. Mikells

Its  

Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

Escalation Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

UNITED AIR LINES, INC.

6-1162-ELP-0783

 

ATTACHMENT A

Escalation Forecast [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY

WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

Escalation Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

UNITED AIR LINES, INC.

6-1162-ELP-0783

 

ATTACHMENT B

Escalation Factors – July 2008 Base Year

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

Escalation Matters

BOEING / UNITED PROPRIETARY